DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-7, 9-15, 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The claims as amended recite significantly more than the judicial concept.  The claims recite clusters of interconnected vehicles which have profiles for physical events generated based on data sensed by these interconnected vehicles.  This is more than generally linking to a field of use, and renders the claims eligible. 
The claims, as noted during the interview made of record 1/21/2022, have distinguished over the prior art of record. The prior art of record representing the most pertinent prior art, the claims distinguish over the art as a whole. Use of qualitative scores in the context of the claims, especially for time, is especially noteworthy in distinguishing over the art.  See also p.11 of the remarks filed by applicant on 7/27/2021 and the claim limitations: “wherein generating the profile comprises generating one or more qualitative scores for attributes of the profile, the attributes comprising one or more of participating elements, geo-locations and time references associated with the physical event: wherein obtaining data comprises comparing the at least a portion of the obtained data with the one or more qualitative scores for the attributes to identify the data relevant to the physical event;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147